EXHIBIT 10.1

NOTE: Restricted stock awards made to employees (“Participants”) of U.S. Bancorp
(the “Company”) on and after January 1, 2012 will have the terms and conditions
set forth in each Participant’s award summary (the “Award Summary”), which can
be accessed on the Morgan Stanley Smith Barney Benefit Access Website at
www.benefitaccess.com (or the website of any other stock plan administrator
selected by the Company in the future). The Award Summary may be viewed at any
time on this Website, and the Award Summary may also be printed out. In addition
to the individual terms and conditions set forth in the Award Summary, each
restricted stock award will have the terms and conditions set forth in the form
of Restricted Stock Award Agreement below. As a condition of each restricted
stock award, Participant accepts the terms and conditions of the Award Summary
and the Restricted Stock Award Agreement.

U.S. BANCORP

RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT sets forth the terms and conditions of a restricted stock award
of Common Stock (the “Common Stock”), par value $0.01 per share, of the Company
granted to each Participant by the Company pursuant to its Amended and Restated
2007 Stock Incentive Plan, which was approved by shareholders on April 20, 2010
(the “Plan”).

The Company and Participant agree as follows:

 

1. Award

Subject to the terms and conditions of this Agreement, the Company grants to
Participant a restricted stock award of the number of shares of the Company’s
Common Stock (the “Shares”) set forth in Participant’s Award Summary. The date
of grant of such award (the “Grant Date”) is also set forth in Participant’s
Award Summary.

 

2. Vesting

 

  (a) Subject to the terms and conditions of this Agreement, the Shares shall
vest as set forth in Participant’s Award Summary.

 

  (b) Notwithstanding the vesting provision contained in Section 2(a) above, but
subject to the other terms and conditions of this Agreement, if Participant has
been continuously employed by the Company or any Affiliate of the Company until
the date of a Qualifying Termination (as defined below), immediately upon such
Qualifying Termination, Participant shall be vested in all of the Shares granted
in this Agreement. For purposes of this Agreement, the following terms shall
have the following definitions:

 

  (i) “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

  (ii) “Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.

 

  (iii) “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company or any Affiliate
(other than any such failure resulting from Participant’s Disability (as defined
in Section 5(b)), after a demand for substantial performance is delivered to
Participant that specifically identifies the manner in which the Company
believes that Participant has not substantially performed Participant’s duties,
and Participant has failed to resume substantial performance of Participant’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, without limitation, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Participant’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Participant’s ability substantially to perform Participant’s
duties with the Company.

 

  (iv) “Change in Control” shall mean any of the following occurring after the
date of this Agreement:

 

  (A) The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then



--------------------------------------------------------------------------------

  outstanding shares of Common Stock (the “Outstanding Company Common Stock”) or
(2) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this clause (A), the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by a subsidiary of the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or a subsidiary of the Company (a “Company Entity”) or (iv) any acquisition by
any corporation pursuant to a transaction which complies with clause (i),
(ii) or (iii) of this clause (A); or

 

  (B) Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iv)(C)) with one or more entities that are not
Company Entities or (3) any director who serves in connection with the act of
the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or

 

  (C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

 

  (D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (v) “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Participant’s employment.

 

  (vi) “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act.

 

  (vii) “Qualifying Termination” shall mean a termination of Participant’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control;



--------------------------------------------------------------------------------

  provided, however, that any such termination shall not be a Qualifying
Termination if Participant has been notified in writing more than 30 days prior
to the Announcement Date that Participant’s employment with the Company is not
expected to continue for more than 12 months following the date of such
notification; provided that such exclusion from Qualifying Termination shall
only apply if Participant’s employment with the Company is terminated within
such 12 month period; and provided, further, that any such termination shall not
be a Qualifying Termination if Participant has announced in writing, prior to
the date the Company provides Notice of Termination to Participant, the
intention to terminate employment, subject to the condition that any such
termination by the Company prior to Participant’s stated termination date shall
be deemed to be termination by Participant on such stated date unless
termination by the Company is for Participant’s gross and willful misconduct.

 

  (c) Notwithstanding the provisions contained in Section 2(a) and Section 2(b)
of this Agreement, if an accounting firm selected by the Company determines that
the vesting of all or any of the Shares, when added to any other payment or
benefit received or to be received by Participant in connection with a “change
in control” of the Company, as determined pursuant to Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) (collectively, the “Total
Payments”), would not be deductible (in whole or in part) solely as a result of
Section 280G of the Code or would be subject to the excise tax provided for in
Section 4999 of the Code (the imposition of Section 280G or 4999 of the Code,
collectively, the “Tax Penalty”), then the vesting of all or any of the Shares
shall not be accelerated, and no such vesting shall take place, until all of the
Total Payments are deductible and not subject to the excise tax provided for in
Section 4999 of the Code or until the vesting of none of the Shares is
accelerated; provided, however, that Participant may, at Participant’s election
and subject to such terms and conditions as the Company may establish, choose to
have the Shares vest and instead have the Company reduce other payments or
benefits otherwise to be received by Participant in connection with the change
in control or other transaction giving rise to the acceleration of the vesting
of the Shares until none of the Total Payments are subject to the Tax Penalty.
Notwithstanding the foregoing, Participant shall not be permitted to elect to
reduce other payments in order to permit accelerated vesting of the these Shares
if: (i) such other payments are subject to Code Section 409A; and (ii) such
reduction would result in an impermissible deferral or a substitution pursuant
to Treasury Regulations 1.409A-3(f), or would violate any other provisions under
Code Section 409A.

 

  (i) In the event that it is subsequently determined that some or all of
Participant’s Total Payments are not deductible solely as a result of
Section 280G of the Code or are subject to the excise tax provided for in
Section 4999 of the Code, the difference between the Total Payments and three
times Participant’s “base amount” (as that term is defined in Section 280G of
the Code) shall be treated, to the extent permitted by applicable law, as a loan
by the Company, payable on demand by the Company, with interest at a rate equal
to 120% of the applicable federal rate determined under Section 1274(d) of the
Code, compounded semiannually.

 

  (ii) For purposes of this Section 2(c), all computations and determinations
under the Code shall be determined by the Company with the assistance of the
accounting firm selected by the Company.

 

3. Special Vesting Condition

 

  (a) Vesting condition. Notwithstanding the provisions of Participant’s Award
Summary, if it shall be determined at any time subsequent to the Grant Date that
Participant has, during the year in which the Grant Date occurs (the “Grant
Year”), (i) failed to comply with Company policies and procedures, including the
Code of Ethics and Business Conduct, (ii) violated any law or regulation,
(iii) engaged in negligent or willful misconduct, or (iv) engaged in activity
resulting in a significant or material Sarbanes-Oxley control deficiency, and
such failure, violation, misconduct or activity (A) demonstrates an inadequate
sensitivity to the inherent risks of Participant’s business line or functional
area, and (B) results in, or is reasonably likely to result in, a material
adverse impact (whether financial or reputational) on the Company or
Participant’s business line or functional area, all or part of the Shares that
have not yet become vested at the time of such determination may be cancelled
and thus would not vest on the dates indicated in the Award Summary. “Inadequate
sensitivity” to risk is demonstrated by imprudent activities that subject the
Company to risk outcomes in future periods, including risks that may



--------------------------------------------------------------------------------

  not be apparent at the time the activities are undertaken. The manner in which
such determination is made, and the extent of any such cancellation of the
unvested Shares, shall be in accordance with the provisions of Section 3(b)
below.

 

  (b) Procedures. Prior to each anniversary of the Grant Date (until the all of
the Shares have become vested, or have otherwise been cancelled or forfeited),
Participant’s manager shall take the following steps: (i) the manager will
determine whether any of the events described in clauses (i) through (iv) in
paragraph (a) above have occurred; (ii) in the event one or more such events
have occurred, the manager will determine whether such event has the effect
described in subclause (B) in paragraph (a) above; and (iii) if the manager has
determined that such event has the effect described in subclause (B) in
paragraph (a) above, the manager will further determine whether Participant’s
actions were of the nature described in subclause (A) of paragraph (a) above. In
making this latter determination, the manager will look to all relevant factors,
including Participant’s position and authority, and Participant’s performance
against company and business line policies (for example, credit, market and
operational risk policies, as applicable) the Company’s Code of Ethics and
Business Conduct, and applicable regulatory, legal and compliance guidelines and
audit findings. In making such determination, the manager will use a written
risk scorecard, in the form developed for this purpose and as revised from time
to time. In the event the manager determines that all of the conditions in
clauses (b)(i),(ii) and (iii) of this subsection 3(b) exist, the manager shall
then determine the number, if any, of any unvested Shares that is recommended to
become ineligible to become vested and to be cancelled. If the manager
recommends cancellation of any of the unvested Shares, the recommendation will
be reviewed by the Incentive Review Committee. Any determination of the
Incentive Review Committee shall be deemed conclusive and final and not subject
to review or challenge by Participant. If the Incentive Review Committee
determines that any unvested Shares will be ineligible to become vested and that
such Shares shall be cancelled, Participant will no longer have any rights
relating to the Shares, including the right to vote the Shares and the right to
receive cash dividends. The normal vesting date in the year of such
determination (as set forth in the Award Summary) shall be suspended until the
conclusion of these procedures.

 

4. Restriction on Transfer

Until the Shares vest pursuant to Section 2 or 5 of this Agreement, none of the
Shares may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance shall be void and
unenforceable against the Company. No attempt to transfer the Shares, whether
voluntary or involuntary, by operation of law or otherwise, shall vest the
purported transferee with any interest or right in or with respect to the
Shares.

 

5. Forfeiture; Early Vesting

 

  (a) If Participant ceases to be an employee of the Company or any Affiliate
prior to vesting of the Shares pursuant to Section 2(a) or Section 2(b), all of
Participant’s rights to all of the unvested Shares shall be immediately and
irrevocably forfeited, except that if Participant ceases to be an employee by
reason of death or Disability prior to the vesting of Shares under Section 2(a)
or Section 2(b), Participant or his or her estate shall become immediately
vested, as of the date of death or the date of termination of employment due to
Disability, in all previously unvested Shares; provided however, that in the
case of a termination due to Disability, accelerated vesting shall occur only if
Participant has at all times following termination of employment, complied with
the terms of such Confidentiality and Nonsolicitation Agreement. Upon
forfeiture, Participant will no longer have any rights relating to the Shares,
including the right to vote the Shares and the right to receive cash dividends.

 

  (b) For purposes of this Agreement, “Disability” means leaving active
employment and qualifying for and receiving disability benefits under the
Company’s long-term disability programs as in effect from time to time.

 

6. Issuance and Custody of Shares

 

  (a) The Company shall cause the Shares to be evidenced in book entry form on
the books and records of its shareholders maintained by the Company and its
stock transfer agent. The Participant shall not have access to any unvested
Shares. Such Shares are subject to forfeiture, are not transferable and remain
subject to the restrictions, terms and conditions contained in the Plan and this
Agreement.



--------------------------------------------------------------------------------

  (b) After any Shares vest pursuant to Section 2 or 5 of this Agreement, the
Company shall promptly release the restriction on the Shares and authorize the
stock transfer agent to issue them to Participant or Participant’s legal
representatives, beneficiaries or heirs, as the case may be.

 

7. Securities Law Compliance

The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of the Shares under the Securities Act of 1933 or to effect any
state registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the New York
Stock Exchange or any other exchange upon which the Company’s Common Stock is
traded.

 

8. Distributions and Adjustments

 

  (a) In the event that any dividend or other distribution (whether in the form
of cash, shares of Common Stock, or other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Shares would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available pursuant to this Agreement (including, without limitation,
the benefits or potential benefits of provisions relating to the vesting of the
Shares and any “change in control” provision), the committee of the Board of
Directors administering the Plan (the “Committee”) shall, in order to prevent
such diminution or enlargement of any such benefits or potential benefits, make
adjustments to the award, including adjustments in the number and type of Shares
that Participant would have received; provided, however, that the number of
shares covered by the award shall always be a whole number.

 

  (b) Any additional shares of Common Stock, any other securities of the Company
and any other property (except for cash dividends) distributed with respect to
the Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares. Any cash dividends payable
with respect to the Shares shall be distributed to Participant at the same time
cash dividends are distributed to shareholders of the Company generally.

 

  (c) Any additional shares of Common Stock, any securities and any other
property (except for cash dividends) distributed with respect to the Shares
prior to the date such Shares vest shall be promptly deposited with the
Secretary or a custodian designated by the Secretary to be held in custody in
accordance with Section 6(a) hereof.

 

9. Income Tax Withholding

In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant. Participant may satisfy any applicable
tax withholding obligations arising from the receipt of, or lapse of
restrictions relating to, the Shares by check payable to the Company. In
addition, Participant may, at Participant’s election, satisfy such obligations
by electing to have the Company withhold a portion of the Shares otherwise to be
delivered with a Fair Market Value (as such term is defined in the Plan) equal
to the amount of such taxes. The election must be made on or before the date
that the amount of tax to be withheld is determined.

 

10. Miscellaneous

 

  (a) This Agreement is issued pursuant to the Plan and is subject to its terms.
The Plan is available for inspection during business hours at the principal
office of the Company. In addition, the Plan may be viewed on the U.S. Bancorp
Intranet Website in the Human Resources, Compensation section of such website.

 

  (b) This Agreement shall not confer on Participant any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time.



--------------------------------------------------------------------------------

  (c) Until the Shares shall have been issued to Participant as provided in this
Agreement, Participant shall have the rights to receive cash dividends and vote
the Shares, but shall have no other rights of a shareholder with respect to the
Shares. Participant shall have all of the rights of a shareholder with respect
to the Shares after issuance thereof.

 

11. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

2012 Form of Restricted Stock Award Agreement for employees who have previously
executed a confidentiality and nonsolicitation agreement.